Citation Nr: 0100516	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  96-09 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.

2.  Entitlement to an increased (compensable) evaluation for 
Raynaud's disease, affecting both upper extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION


The veteran had active service from June 1973 to June 1977 
and from October 1984 to November 1992.  This appeal arises 
from a November 1995 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO).  In this decision, the RO 
denied an increased evaluation for the veteran's Raynaud's 
disease and determined that he had not submitted the 
requisite new and material evidence needed to reopen a claim 
for service connection for a psychiatric disability.  The 
veteran appealed these determinations.

In the rating decision of November 1995, the RO also 
determined that the veteran's claim for service connection 
for alcoholism should not be reopened.  He appealed this 
decision. However, in his hearing on appeal of March 1996, 
the veteran withdrew this issue.  Thus, this issue is no 
longer in appellate status.

In January 1999, the Board remanded this case for further 
development.  

A brief was submitted by the veteran's representative 
directly to the Board in October 1998.  In this brief, the 
representative raised the issues of secondary service 
connection for peripheral neuropathy, carpal tunnel syndrome 
and ulnar compression.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  These claims are not inextricably intertwined with 
the claims on appeal.  The Board referred these issues to the 
RO in its January 1999 remand, but it does not appear that 
the RO has taken appropriate action.  Accordingly, these 
matters are again referred to the RO for appropriate action.

The issue of entitlement to an compensable evaluation for 
Raynaud's disease will be addressed in the remand portion of 
this action.


FINDINGS OF FACT

1.  In an unappealed decision, dated in June 1993, the RO 
denied the veteran's claim of entitlement to service 
connection for a nervous condition (psychiatric disorder).

2.  The evidence received since the RO's June 1993 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the last final decision is new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to an April 2000 supplemental statement of the 
case, the RO reopened the veteran's claim for entitlement to 
service connection for a psychiatric disorder.  Nevertheless, 
the Board notes that, once an RO decision becomes final under 
38 U.S.C.A. § 7105(c), "the Board does not have jurisdiction 
to consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board 
must address the issue of whether to reopen the claim on 
appeal based on new and material evidence.

The claims file reveals that the RO notified the veteran of 
its initial decision denying entitlement to service 
connection for a nervous (now termed psychiatric) disorder in 
June 1993.  That decision was not appealed, and it is final.  
See 38 U.S.C.A. § 7105.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  38 C.F.R. § 3.156(c).

In a case like this, VA must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a claim reopened under 
38 U.S.C.A. § 5108.  

Available to the RO at the time of the last final decision in 
June 1993 were the appellant's service medical records, post-
service medical records, and statements provided by the 
veteran.

In its June 1993 decision, the RO denied the veteran's claim 
essentially because there was no medical evidence of a 
nervous condition in or after service.  That decision was not 
appealed, and it is final.  See 38 U.S.C.A. § 7105.

Evidence received since the June 1993 decision includes 
additional post-service VA and private medical treatment 
records, testimony provided by the veteran and additional 
service medical records.  

After carefully considering the evidence submitted since the 
last final RO decision, in light of evidence previously 
available, the Board finds that new and material evidence has 
been presented.  In this regard, the Board notes that the new 
post-service VA and private medical evidence reveals that the 
veteran has been diagnosed with a variety of psychiatric 
disorders, to include schizoaffective disorder and 
depression.  As reflected in the April 2000 supplemental 
statement of the case, additional service medical records 
were received by the RO on May 15, 1999.  While these source 
of these records is not specified and the records have 
apparently not been kept segregated from the records received 
in 1993, the recently received records, as reported by the 
RO, reflect inservice treatment for psychiatric 
symptomatology.  

Thus, given that the veteran was treated during service for 
psychiatric symptoms and has currently been diagnosed with a 
psychiatric disorder, this evidence leads the Board to 
conclude that new and material evidence has been submitted.  
Accordingly, the claim is reopened.  The Board will address 
this issue in the REMAND section below.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.


REMAND

Given that the Board has reopened the veteran's claim for 
entitlement to service connection for a psychiatric 
disability, it is important to note that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, this issue must be remanded for further 
development.

In addition, with respect to the veteran's increased rating 
claim, although the veteran was examined in 1999 in order to 
evaluate his service-connected Raynaud's disease, the Board 
notes that it was reported during the examinations that the 
examiners were unable to achieve temperatures cold enough to 
specifically test the veteran for Raynaud's disease.  
Consequently, the Board agrees with the August 2000 Informal 
Hearing Presentation on behalf of the veteran that cold 
pressor testing should be accomplished prior to evaluation of 
this disability.  

In light of the above, the foregoing issues are REMANDED to 
the RO for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers, including VA, who 
may possess additional records pertinent 
to the issues on appeal.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  After the foregoing has been 
accomplished, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination.  All indicated 
testing should be conducted.  All 
pertinent clinical findings should be 
reported in detail.  The claims folder 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  At the conclusion of the 
evaluation, the examiner should enter a 
full multiaxial evaluation, including a 
score on the Global Assessment of 
Functioning (GAF) Scale on Axis V, with 
an explanation of the import of that 
score.  The examiner must further offer 
an opinion, with a complete rationale, 
whether it is at least as likely as not 
that any current psychiatric disorder 
began during the veteran's military 
service.

4.  The veteran should also be provided a 
VA vascular examination by a physician 
with appropriate expertise to determine 
the severity of the veteran's Raynaud's 
disease of the upper extremities.  The 
claims file must be made available to and 
reviewed by the examiner, and the 
examination report should reflect that 
the file was reviewed.  The examiner 
should also review the rating criteria 
for Raynaud's disease in effect both 
before January 12, 1998, and effective 
beginning on January 12, 1998, and report 
findings in terms that are consistent 
with both the old and new rating 
criteria.  All indicated studies must be 
performed, to include cold pressor 
testing and upper extremity arterial 
Dopplers.  All manifestations of current 
disability due to the Raynaud's disease 
should be described in detail.  The 
rationale for all opinions expressed must 
be provided.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  Thereafter, the RO should ensure that 
all developmental actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issues on 
appeal, to include consideration of both 
the old and new schedular criteria for 
evaluating Raynaud's disease under 
Diagnostic Code 7117 and the provisions 
of 38 C.F.R. § 3.321(b)(1) and 4.7.

7.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 



